KAROHL, Judge.
Plaintiff Harriet M. Londoff attempts appeal from the following order:
Comes now Ptf and Donald Dylewski for L.R.A. presans [?] Cause called persent-ed [?] evidence adduced. Court finds that no evidence exists of immediate and irreparable harm to petitioner. Court therefore DENIES request for injunctive relief. Court Costs to Ptf.
The order or judgment from which plaintiff Harriet Londoff attempts to appeal was rendered in a cause based upon a petition filed and signed by her only in which she alleged various plaintiffs were entitled to an injunction and damages against defendants. She requested a temporary restraining order to prevent defendant L.R.A. from selling any real estate which it previously acquired at a tax sale. She also requested for herself and the other named plaintiffs a hearing on charges of criminal intent, prejudice and obstruction of justice. She further requested a hearing for the purpose of obtaining a permanent injunction and actual and punitive damages for mental anguish and distress caused by L.R.A. in purchasing real estate formerly owned by her or other plaintiff or some of them. She claimed that her or their property interests “could be lost and would cause irreparable damage to Londoff Village Rehabilitation Project if injunctive relief is not granted by court immediately.” The petition was filed by Harriet M. Lon-doff pro-se.
Defendants-respondents filed a motion to dismiss the appeal because the order appealed from does not constitute a final judgment within the meaning of § 512.020 RSMo 1978. The trial court entered the order denying a temporary restraining order on the day the petition was filed. Defendants were not served. The order does not dispose of all the parties and all the issues as required by § 512.020 RSMo 1978. Spires v. Edgar, 513 S.W.2d 372, 373 (Mo banc 1974). The denial of a *373temporary restraining order is interlocutory and not appealable. Sims v. Ford Motor Credit Co., 605 S.W.2d 212, 214 (Mo.App.1980). Accordingly, the appeal is dismissed.
PUDLOWSKI, P.J., and CRANDALL, J., concur.